UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 000-05833 MVP Network, Inc. (Exact name of small business issuer as specified in its charter) Nevada 94-1713830 (State or jurisdiction (IRS Employer of incorporation or organization) Identification No.) 110 North Jefferson Ave. St. Louis, Missouri 63103 (Address of Principal Executive Offices) (Zip Code) Issuer's telephone number:(314) 241-0070 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date:As of September 30, 2007, MVP Network, Inc. has the following number of shares issued and outstanding. CLASS OF EQUITY OUTSTANDING Common Stock, $0.001 par value 108,266,314 Series B Preferred Stock, $0.001 par value -0- Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] -1- Table of Contents Page PART I – FINANCIAL INFORMATION Forward Looking Statements 3 Item 1. Financial Statements 4 Balance Sheet 5 Statement of Operations 6 Statement of Changes in Stockholders’
